Citation Nr: 1826726	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  15-00 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a compensable rating for eczema of the hands and feet prior to October 4, 2016, and a rating in excess of 10 percent from October 4, 2016. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 2000 to June 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Milwaukee, Wisconsin.  In a March 2017 rating decision, the RO granted a compensable rating of 10 percent from October 4, 2016. 


FINDINGS OF FACT

1.  Prior to October 4, 2016, the evidence of record does not show the Veteran's eczema of the hands and feet has manifested to at least 5 percent or more of the entire body, or at least 5 percent or more of exposed area affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

2.  From October 4, 2016, the evidence of record does not show the Veteran's eczema of the hands and feet has manifested to 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.


CONCLUSIONS OF LAW

1.  Prior to October 4, 2016, the criteria for a compensable rating for eczema of the hands and feet have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.118, Diagnostic Code (DC) 7806 (2017).

2.  From October 4, 2016, the criteria for an increased rating in excess of 10 percent for eczema of the hands and feet have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.118, Diagnostic Code (DC) 7806.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Additionally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet.  App. 119 (1999); 38 C.F.R. 
§ 4.2.  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet.  App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Factual Analysis 

The Veteran's eczema of the hands and feet is currently rated under Diagnostic Code 7806 for Dermatitis and Eczema.  Diagnostic Code 7806 provides a non-compensable rating when less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected, and there was no more than topical therapy required during the past 12-month period.  See 38 C.F.R. § 4.118, DC 7806.

A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12 month period.  Id.

A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  Id.

The Veteran's eczema is currently rated as non-compensable prior to October 4, 2016, and 10 percent thereafter. 

In March 2013, the Veteran was provided a VA examination.  The examiner noted the Veteran was taking topical corticosteroids and other topical medications less than 6 weeks out of the year.  The Veteran reported experiencing flare-ups one to two times year.  The examiner then noted that the Veteran's eczema affected less than 5 percent of his total body area and less than 5 percent of his exposed area. 

In October 2016, the Veteran received another VA examination.  The examiner noted within the last 12 months the Veteran had taken antihistamines on a constant basis, topical corticosteroids less than 6 weeks out of the year, and other topical medications 6 weeks or more out of the year, but not constant.  The Veteran's eczema affected at least 5 percent but less than 20 percent of his total body area, and affected less than 5 percent of his exposed area. 

The Board notes that additional VA treatment records have been reviewed; however, none show the percentage the Veteran's eczema affects his body or exposed area.  Further, VA treatment records only show use of topical therapy through the years. 

Upon review of the evidence of record, the Board concludes that a compensable rating prior to October 4, 2016 and a disability rating in excess of 10 percent thereafter are not warranted.

As provided above, a 10 percent disability rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Prior to October 4, 2016, the medical evidence is void of any showing that the Veteran's eczema affected 5 percent or more of his total body or exposed area.  Further, at no time during the entire period on appeal has the Veteran needed systemic therapy such as corticosteroids or other immunosuppressive drugs.  Thus, a compensable rating prior to October 4, 2016, is not warranted. 

In order for a rating of 30 percent or higher to be granted, the Veteran's eczema needed to affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period; or affect 40 percent or more with constant need for systemic therapy as warranted for a rating of 60 percent.  Id.  Here, the evidence of record shows throughout the entire period on appeal, the Veteran's eczema has not affected 20 percent or more of his total body or exposed body area.  Further, as previously mentioned, the Veteran has not had a need for systemic therapy such as corticosteroids or other immunosuppressive drugs.  In fact, the Veteran's eczema has only required topical therapy throughout the entire period on appeal.  Thus, a rating in excess of 10 percent from October 4, 2016 is not warranted. 

The Board acknowledges the Veteran's assertions that his eczema of the hands and feet warrant higher ratings.  The Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Board has also taken into account the pictures provided by the Veteran.  However, although the Veteran is competent to report his symptoms, any opinion regarding the percentage of the body affected by a disability requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  Thus, the Board puts high probative value on the percentages provided by the March 2013 and October 2016 examiners. 

In light of the foregoing, the Board concludes that a compensable rating prior to October 4, 2016 and a rating in excess of 10 percent from October 4, 2016 for eczema of the hands and feet are not warranted.  The benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).   





ORDER

A compensable rating for eczema of the hands and feet prior to October 4, 2016 is denied.

A rating in excess of 10 percent for eczema of the hands and feet from October 4, 2016 is denied. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


